Illinois Official Reports

                                          Appellate Court



                             People v. Shenault, 2014 IL App (2d) 130211



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      HELEN SHENAULT, Defendant-Appellant.


District & No.               Second District
                             Docket No. 2-13-0211


Filed                        December 23, 2014


Held                         Defendant’s convictions on two counts of resisting or obstructing a
(Note: This syllabus         peace officer arising from an incident in which defendant was arrested
constitutes no part of the   following an encounter with a police officer as she was picking up her
opinion of the court but     child at school were upheld, notwithstanding her contentions that she
has been prepared by the     was entitled to a new trial on one count due to the trial court’s
Reporter of Decisions        improper application of the hearsay rule to bar the testimony of an
for the convenience of       eyewitness favorable to the defense and that her guilt was not proven
the reader.)                 beyond a reasonable doubt as to the second count, since the excluded
                             hearsay related to defendant’s contention that she drove away when
                             she mistakenly thought that the officer was telling her that she could
                             leave the scene and defendant failed to make a proper offer of proof
                             that would support her claim, and as to defendant’s second argument,
                             there was sufficient evidence to support the jury’s conclusion that
                             defendant obstructed the police officer from arresting her when she
                             repeatedly refused to get out of her car and forced the officer to risk his
                             own safety by forcing her out.


Decision Under               Appeal from the Circuit Court of Kane County, No. 11-CF-510; the
Review                       Hon. Patricia Piper Golden, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Michael J. Pelletier, Thomas A. Lilien, and Richard C. Harris, all of
     Appeal                   State Appellate Defender’s Office, of Elgin, for appellant.

                              Joseph H. McMahon, State’s Attorney, of St. Charles (Lawrence M.
                              Bauer and Kathryn E. Kohls, both of State’s Attorneys Appellate
                              Prosecutor’s Office, of counsel), for the People.



     Panel                    JUSTICE McLAREN delivered the judgment of the court, with
                              opinion.
                              Justices Hudson and Birkett concurred in the judgment and opinion.




                                                OPINION

¶1         A Kane County grand jury returned a three-count indictment against defendant, Helen
       Shenault. Count I charged defendant with aggravated battery (720 ILCS 5/12-4(b)(18) (West
       2010)) and counts II and III charged her with resisting or obstructing a peace officer (720 ILCS
       5/31-1(a) (West 2010)). Following a jury trial, defendant was found not guilty of the
       aggravated battery charge but guilty of both counts of resisting or obstructing a peace officer.
       Defendant argues on appeal that she is entitled to a new trial on count II because the trial court
       misapplied the hearsay rule to bar certain eyewitness testimony favorable to the defense. She
       also argues that her conviction on count III must be reversed because the State failed to prove
       her guilt beyond a reasonable doubt. We affirm.
¶2         Count II of the indictment alleged, in pertinent part, that defendant “knowingly obstructed
       the performance of Matthew Fichtel of an authorized act within his official capacity, being the
       investigation of a traffic offense, knowing Matthew Fichtel to be a peace officer engaged in the
       execution of his official duties, in that the defendant after being lawfully stopped by Matthew
       Fichtel drove away from the traffic stop without authorization from Matthew Fichtel.” Count
       III alleged, in pertinent part, that defendant “knowingly obstructed the performance of
       Matthew Fichtel of an authorized act within his official capacity, being the arrest of defendant,
       knowing Matthew Fichtel to be a peace officer engaged in the execution of his official duties,
       in that the defendant being told by Matthew Fichtel that she was under arrest refused to exit her
       vehicle.”
¶3         The evidence presented at trial established that on March 11, 2011, Fichtel was an officer
       with the Aurora police department and was assigned to serve as a school resource officer at
       Aurora East High School. Fichtel testified that at about 3 p.m. he was sitting in a marked squad
       car, monitoring traffic as students left school for the day. Fichtel’s squad car was located in a
       southbound lane of Smith Boulevard. Fichtel observed defendant drive up alongside his
       vehicle and come to a stop, blocking traffic behind her. Shortly thereafter, defendant’s son
       exited the school and got into defendant’s vehicle. As defendant started to drive off, Fichtel
       activated his vehicle’s emergency lights and defendant stopped her vehicle. Fichtel told


                                                   -2-
     defendant that he had stopped her because she had been obstructing traffic when she stopped to
     pick up her son. According to Fichtel, defendant became argumentative. Fichtel decided to
     issue a ticket to defendant. He told her not to move and he then walked back to his squad car
     and called dispatch for backup. Defendant began to pull away slowly. Fichtel approached the
     driver’s-side window of defendant’s vehicle and told defendant to stop. Fichtel asked to see
     defendant’s driver’s license and proof of insurance. According to Fichtel, defendant responded
     with an expletive and said, “I don’t have to give you shit.” Fichtel repeated his request and was
     met with a similar response. Defendant then drove away.
¶4       Fichtel returned to his squad car and followed defendant’s vehicle as it proceeded south on
     Smith Boulevard and then east on Sixth Avenue. Fichtel caught up with defendant’s vehicle at
     the corner of Sixth Avenue and Farnum Avenue. Defendant pulled her vehicle over. Fichtel
     told defendant that she was under arrest and directed her to exit the vehicle. According to
     Fichtel, defendant responded, “I don’t have to do shit.” Fichtel again told defendant to exit the
     vehicle, but defendant continued to protest and did not comply. Fichtel opened the
     driver’s-side door and again told defendant to get out of the vehicle. Again defendant did not
     comply. Fichtel grabbed defendant’s left arm and told defendant once more to exit the vehicle.
     Defendant pulled her arm away. Fichtel reached into the vehicle to remove defendant’s
     seatbelt. As he did so, he felt defendant kick him in the chest. Fichtel then pulled defendant out
     of the vehicle and placed her under arrest.
¶5       Kelly Rodriguez testified for the State that, on the date in question, she was employed by
     the high school as a cafeteria worker and her daughter attended the school. Rodriguez was
     acquainted with Fichtel. At around 3 p.m., while waiting to pick up her daughter, Rodriguez
     observed that Fichtel was involved in a confrontation with a woman whose vehicle was parked
     in the designated bus area. Rodriguez was parked in a driveway leading from a parking lot to
     Smith Boulevard. Rodriguez heard the woman tell Fichtel that she was not moving her vehicle.
     The woman was upset and was cursing. Rodriguez, whose vehicle had been standing next to a
     fire hydrant, pulled forward onto Smith Boulevard and stopped in a spot that was one car
     length ahead of the woman’s vehicle. Rodriguez heard Fichtel ask for the woman’s driver’s
     license. Asked how the woman responded, Rodriguez testified, “She said ‘I am not giving you
     shit.’ ” Rodriguez saw Fichtel walk back to his squad car. She did not know whether the
     woman had given Fichtel her driver’s license. By that point, Rodriguez’s daughter arrived.
     Rodriguez started to drive off, but the woman pulled away from behind Rodriguez and drove
     past her on Smith Boulevard. Rodriguez testified that she pulled over in order to avoid being
     struck by the woman’s vehicle.
¶6       On cross-examination, the following exchange took place:
                 “Q. And at some point when you pulled out or when you were in that area, did
              Officer Fichtel say to you it was okay for you to go?
                 MR. STAJDOHAR [Assistant State’s Attorney]: Objection, hearsay.
                 THE COURT: Well, that’s sustained.
                 [MS. BYRD] [defense attorney]:
                 Q. You were initially in the parking lot; correct?
                 A. Yes.
                 Q. And before you left the parking lot, you were hesitant to leave that area; correct?



                                                 -3-
                 A. No. I pulled around to the side so I didn’t get in trouble for parking by the fire
             hydrant.
                 Q. And before you left the area, did you ask permission to leave the area?
                 A. Yes. I asked Officer Fichtel if it was okay for me to go.
                 Q. And did he respond to that at all?
                 A. Yes.
                 Q. What did he respond?
                 MR. STRAJDOHAR: Objection, hearsay.
                 THE COURT: Sustained.
                 [MS. BYRD]:
                 Q. Did he give a response that made you believe it was okay to go?
                 A. Yes.
                 MR. STRAJDOHAR: Objection. Calls for hearsay response.
                 THE COURT: Sustained. The jury will disregard.”
¶7       Defendant’s son, D’Wayne McCoy, testified for the defense. He indicated that the initial
     encounter with Fichtel on Smith Boulevard lasted about 10 minutes. McCoy testified that
     defendant’s vehicle was in gear during the encounter. While Fichtel was walking back to his
     squad car, defendant put her vehicle in park. When she took her foot off the brake the vehicle
     moved slightly. Fichtel said “ ‘Don’t move.’ ” Afterward, however, Fichtel made a hand
     gesture, which McCoy demonstrated. The court described the gesture (as demonstrated by
     McCoy) as follows: “He held his hand up bending his elbow putting his palm to the front and
     moved that forward and back.” McCoy indicated that Fichtel also yelled something at that
     point. When defense counsel asked what Fichtel had yelled, the State objected on hearsay
     grounds. At that point, the following exchange took place:
                 “MS. BYRD: This goes to the affect [sic] on the listener, and it’s not offered for the
             truth of the matter asserted.
                 THE COURT: And the affect [sic] of [sic] the listener being this witness?
                 MS. BYRD: He was there and it had an affect [sic] on him subsequently, yes.
                 THE COURT: Well, that’s–I sustain the objection.”
¶8       Defendant testified that during the initial encounter with Fichtel on Smith Boulevard she
     raised her voice when Fichtel indicated that he was going to issue a citation. However, she
     denied that she used profanity or told Fichtel “I don’t have to give you shit.” Asked what
     happened when Fichtel walked back to his squad car, defendant replied as follows:
                 “I saw him reach his radio or something like he was talking into his radio, and the
             next thing–because I am looking in my rear-view mirror looking at him, and I see him
             say, ‘You okay. You can go.’ ”
     Defendant testified that she believed that Fichtel was addressing her. She started to pull away
     from the curb. As she did so, another vehicle started to pull away. Defendant stopped her
     vehicle and the other vehicle also stopped. Defendant thought that the other driver was letting
     defendant pull into traffic. Defendant pulled away, proceeded south on Smith Boulevard, and
     turned left on Sixth Avenue.
¶9       While driving on Sixth Avenue, defendant saw Fichtel’s squad car behind her. Its
     emergency lights and siren were activated. Defendant testified that she pulled over and

                                                 -4-
       removed her seatbelt. According to defendant, Fichtel approached her vehicle, “snatched” the
       door open, and told her that she was under arrest. She testified that Fichtel “instantly started
       reaching” for her. Defendant “snatched” her arm away. She explained that she had two
       herniated disks and was concerned that Fichtel would hurt her back. Fichtel continued to reach
       for defendant several times, but she pulled away. She denied ever kicking Fichtel. She also
       denied that Fichtel told her to get out of the car before he pulled open the door.
¶ 10        We first consider defendant’s argument that she is entitled to a new trial on count II of the
       indictment. Count II alleged that defendant committed the offense of resisting or obstructing a
       peace officer by driving away from a lawful traffic stop without authorization from the officer
       who conducted the stop. According to defendant, the trial court erred in sustaining the State’s
       hearsay objections when defense counsel asked Rodriguez whether that officer–Fichtel–gave
       Rodriguez permission to drive away from the school and when defense counsel asked McCoy
       what Fichtel said before defendant drove away. Defendant argues that defense counsel was
       attempting to elicit evidence that would corroborate defendant’s testimony that she thought
       Fichtel was addressing her when he apparently gave Rodriguez permission to leave. The State
       counters that defendant’s failure to make a proper offer of proof is fatal to her argument. We
       agree.
¶ 11        It is well established that ordinarily an offer of proof is necessary to preserve a claim of
       error arising from the exclusion of evidence. People v. Thompkins, 181 Ill. 2d 1, 10 (1998).
       “The two primary functions of an offer of proof are to disclose to the trial judge and opposing
       counsel the nature of the offered evidence, enabling them to take appropriate action, and to
       provide the reviewing court with a record to determine whether exclusion of the evidence was
       erroneous and harmful.” Id.
¶ 12        Rodriguez testified that she asked for Fichtel’s permission to leave the scene of the initial
       encounter between Fichtel and defendant. When asked whether Fichtel’s response made
       Rodriguez “believe it was okay to go,” Rodriguez answered “Yes.” The trial court instructed
       the jurors to disregard the answer. Defense counsel failed to make an offer of proof regarding
       the content of Fichtel’s statement and any other circumstances indicating whether defendant
       could have heard the statement and believed that it was directed to her. In the absence of such
       an offer of proof, we cannot determine whether the testimony defendant sought to elicit from
       Rodriguez would have any appreciable value as corroboration of defendant’s testimony.
       Similarly, because there was no offer of proof of McCoy’s excluded testimony, it is impossible
       to determine whether its exclusion could have resulted in any prejudice to defendant.
¶ 13        Although defendant does not concede that offers of proof were necessary in this case, she
       contends that, even if they were, the exclusion of the testimony in question should be reviewed
       under the plain-error rule. “The plain-error doctrine is a very limited and narrow exception to
       the forfeiture or procedural default rule that allows a reviewing court to consider unpreserved
       error if either one of the following two circumstances is present: (1) a clear or obvious error
       occurred and the evidence in the case was so closely balanced that the error alone threatened to
       tip the scales of justice against the defendant, regardless of the seriousness of the error; or (2) a
       clear or obvious error occurred and the error was so serious that it affected the fairness of the
       defendant’s trial and challenged the integrity of the judicial process, regardless of the closeness
       of the evidence.” People v. Belknap, 2013 IL App (3d) 110833, ¶ 87, appeal allowed, No.
       117094 (Ill. Mar. 26, 2014). Defendant contends that the evidence is closely balanced. Be that
       as it may, however, the plain-error rule does not apply here. As this court has recently noted,

                                                     -5-
       “the first step in determining whether the plain-error doctrine applies is to determine whether
       any reversible error occurred.” People v. Miller, 2014 IL App (2d) 120873, ¶ 17. Defendant’s
       failure to make proper offers of proof makes it impossible for us to take this first step.
       Cf. People v. Leamons, 127 Ill. App. 3d 1056, 1070 (1984) (in prosecution for aggravated
       indecent liberties with a child, exclusion of evidence of a prior false complaint by the alleged
       victim’s mother was not plain error; because defendant made no offer of proof “concerning the
       manner in which he would prove the prior false complaint, *** [reviewing court was] in no
       position to determine whether the matter was subject to proper proof or not”).
¶ 14        We next consider whether the State failed to prove beyond a reasonable doubt that
       defendant committed the offense of resisting or obstructing a peace officer, as charged in count
       III. A reviewing court will not set aside a criminal conviction unless the evidence is so
       improbable or unsatisfactory that it creates a reasonable doubt of the defendant’s guilt. People
       v. Collins, 106 Ill. 2d 237, 261 (1985). When reviewing a challenge to the sufficiency of the
       evidence, “ ‘the relevant question is whether, after viewing the evidence in the light most
       favorable to the prosecution, any rational trier of fact could have found the essential elements
       of the crime beyond a reasonable doubt.’ ” (Emphasis in original.) Id. (quoting Jackson v.
       Virginia, 443 U.S. 307, 319 (1979)). The trier of fact is responsible for resolving conflicts in
       the testimony, weighing the evidence, and determining what inferences to draw, and a
       reviewing court ordinarily will not substitute its judgment on these matters for that of the trier
       of fact. People v. Cooper, 194 Ill. 2d 419, 431 (2000).
¶ 15        Count III alleged that defendant obstructed Fichtel’s performance of an authorized act by
       refusing to exit her vehicle after being told that she was under arrest. Section 31-1(a) of the
       Criminal Code of 1961 (720 ILCS 5/31-1(a) (West 2010)) provided that “[a] person who
       knowingly resists or obstructs the performance by one known to the person to be a peace
       officer, firefighter, or correctional institution employee of any authorized act within his official
       capacity commits a Class A misdemeanor.” Defendant does not dispute that Fichtel was
       authorized to place her under arrest. Nor does she dispute that she knew that Fichtel was a
       peace officer. However, according to defendant, “viewing the evidence in the light most
       favorable to the State, all that can be said regarding [defendant’s] refusal to get out of her
       vehicle is that she allegedly became argumentative and said ‘I don’t have to do shit.’ ”
       According to defendant, her conduct did not “actually obstruct[ ]” Fichtel’s effort to place her
       under arrest.
¶ 16        In People v. Synnott, 349 Ill. App. 3d 223 (2004), this court affirmed a conviction of
       obstructing a peace officer, based on the defendant’s repeated refusal to comply with the
       officer’s lawful order, following a traffic stop, to exit a vehicle. After the officer had given the
       order for the fourth time, the defendant grabbed the steering wheel with both hands. The officer
       then grabbed the defendant by the arm and pulled on him. On direct examination, the officer
       testified that “ ‘within a matter of seconds’ ” the defendant released the steering wheel and
       exited the vehicle. Id. at 224. On cross-examination, the officer testified that the defendant
       exited the vehicle a “ ‘split second’ ” after the officer grabbed the defendant’s arm. Id. The
       defendant argued that a conviction of obstructing a peace officer could not be sustained absent
       proof of a physical act. Id. at 225. According to the defendant, merely refusing to comply with
       a police officer’s orders did not constitute obstruction.
¶ 17        The Synnott court noted that in People v. Raby, 40 Ill. 2d 392 (1968), our supreme court
       observed as follows:

                                                    -6-
                    “ ‘ “ ‘Resisting’ or ‘resistance’ means ‘withstanding the force or effect of’ or the
               ‘exertion of oneself to counteract or defeat’. ‘Obstruct’ means ‘to be or come in the
               way of’. These terms are alike in that they imply some physical act or exertion. Given a
               reasonable and natural construction, these terms do not proscribe mere argument with a
               policeman about the validity of an arrest or other police action, but proscribe only some
               physical act which imposes an obstacle which may impede, hinder, interrupt, prevent
               or delay the performance of the officer’s duties, such as going limp, forcefully resisting
               arrest or physically aiding a third party to avoid arrest.” ’ ” Synnott, 349 Ill. App. 3d at
               225 (quoting Raby, 40 Ill. 2d at 399, quoting Landry v. Daley, 280 F. Supp. 938, 959
               (N.D. Ill. 1968)).
       We concluded, however, that “the distinction between acting and refraining from action is
       [not] dispositive.” Id. at 227. We reasoned that “in common usage in the criminal law context,
       the word ‘act’ is used broadly and is understood to include ‘a failure or omission to take action’
       [citation].” Id. Citing City of Chicago v. Meyer, 44 Ill. 2d 1 (1969), we noted that “merely
       refusing a police officer’s lawful order to move can constitute interference with the officer in
       the discharge of his or her duty.” Synnott, 349 Ill. App. 3d at 227. We reasoned that “[t]he
       words ‘interference’ and ‘obstruction’ are nearly synonymous [citation], and if the former may
       consist of inaction, we see no reason why the latter may not also.” Id.
¶ 18       In affirming the defendant’s conviction of obstructing a peace officer in Synnott, we
       observed as follows:
               “Following a lawful traffic stop, the police may, as a matter of course, order the driver
               and the passengers out of the vehicle pending the completion of the stop without
               violating the protections of the fourth amendment. [Citations.] The rule is based on
               considerations of officer safety. It seems clear that any behavior that actually threatens
               an officer’s safety or even places an officer in fear for his or her safety is a significant
               impediment to the officer’s performance of his or her duties. For these reasons, we
               cannot endorse the reasoning or result in the Fifth District’s decision in People v.
               Flannigan, 131 Ill. App. 2d 1059 (1971), heavily relied on by defendant, which
               dismissed a motorist’s repeated refusal to emerge from his car after being placed under
               arrest as ‘at most an insubstantial display of antagonism or belligerence.’ Flannigan,
               131 Ill. App. 2d at 1063. In our view, a meaningful threat of prosecution for the sort of
               noncooperation in Flannigan and the present case is necessary to reduce the likelihood
               of physical confrontations.” Id. at 228.
¶ 19       Citing, inter alia, People v. Taylor, 2012 IL App (2d) 110222, defendant contends that
       “[t]his Court has recently re-examined the requisite level of obstruction needed for a
       conviction in light of the Illinois Supreme Court’s holding in People v. Baskerville, 2012 IL
       111056.” In Baskerville, a police officer observed the defendant’s wife, Christine Baskerville,
       driving on a county highway. The officer recognized Christine and believed that her license
       had been suspended. The officer knew where Christine lived, and he drove to her home. As the
       officer arrived he saw Christine pull into the driveway, step out of the vehicle, and walk toward
       the house. Although the officer asked Christine to return to her vehicle, she continued into the
       house. The defendant then emerged from the house and spoke with the officer. The officer
       indicated that he had observed Christine driving on a suspended license. The officer asked the
       defendant to return to the house and to bring Christine outside. The defendant stated that he
       had been driving and that Christine was not home. The defendant then entered the house. When

                                                    -7-
       he reemerged, he gave the officer permission to enter the house to look for Christine, but the
       officer declined to do so. The defendant was charged with obstruction on the basis that he
       provided false information to the officer.
¶ 20       Confronted with the above facts, the Baskerville court offered the following observations
       about the scope of the term “obstruction”:
                    “Based upon the plain language of the statute, section 31-1 does not particularize
               all of the types of obstructive conduct that may fall within its purview. [Citation.]
               Rather, the legislature has chosen to frame the provision here in broad terms within the
               confines of free speech, rights of assembly and other constitutional concerns. Although
               a person may commit obstruction of a peace officer by means of a physical act, this
               type of conduct is neither an essential element of nor the exclusive means of committing
               an obstruction. The legislative focus of section 31-1(a) is on the tendency of the
               conduct to interpose an obstacle that impedes or hinders the officer in the performance
               of his authorized duties.” (Emphasis added.) Baskerville, 2012 IL 111056, ¶ 23.
¶ 21       Ultimately, however, the Baskerville court concluded that the defendant’s lie about his
       wife’s whereabouts did not rise to the level of obstruction:
                    “In analyzing the factual scenario, the false statement only has legal significance if
               it was made in relation to an authorized act within the officer’s official capacity and if
               the false information actually impeded an act the officer was authorized to perform.
               [Citation.] At no point did defendant’s false statement that Christine was not home
               hinder [the officer] in executing the traffic stop. Even if [the officer] had probable
               cause to arrest Christine, and Christine thwarted his ability to arrest her in a public
               place, defendant consented to a search and [the officer] chose not to enter the home.
               Therefore, there was no evidence that defendant’s statement hampered or impeded the
               officer’s progress in any way.” Id. ¶ 35.
¶ 22       Taylor arose from a street encounter between a De Kalb police officer and the defendant,
       Donnell Taylor. The officer recognized the defendant from prior encounters but was not
       completely certain that the defendant was, in fact, Donnell Taylor. The officer had previously
       been made aware that there was a warrant for Taylor’s arrest. When the officer asked the
       defendant for identification, the defendant indicated that he did not have any with him and
       gave a false name to the officer. However, the officer was quickly able to confirm the
       defendant’s identity and place him under arrest. The defendant was convicted of obstruction of
       justice on the basis that he provided false information to the officer. This court reversed the
       conviction, reasoning as follows:
                    “In our view, Baskerville confirms that the relevant issue in weighing a
               sufficiency-of-the-evidence challenge to a conviction for obstruction of justice is
               whether the defendant’s conduct actually posed a material impediment to the
               administration of justice. Applying that standard here, we find that [the defendant’s]
               initial giving of a false name to [the officer] and his denial that he had identification did
               not materially impede [the officer’s] arrest of [the defendant]. By all accounts, the
               entire encounter took no more than a few minutes. Although [the officer] himself
               testified that he was not ‘100 percent sure’ of [the defendant’s] identity, he conceded
               that he was ‘pretty sure.’ *** [I]t is clear that [the defendant’s] initial lies to [the
               officer] did not deter [the officer] from arresting him: [the officer] arrested [the
               defendant] almost immediately despite [the defendant’s] false statements. [The

                                                     -8-
               officer’s] caution in checking the false name [the defendant] gave against the computer
               database was commendable, but it did not significantly delay the arrest. *** [The
               defendant’s] false statements did not actually interfere with or materially impede the
               police investigation.” Taylor, 2012 IL App (2d) 110222, ¶ 17.
       Relying on Taylor, defendant argues that, because Fichtel “immediately” arrested her “despite
       her alleged refusal to exit her car,” her refusal did not materially impede Fichtel in the
       performance of an authorized act. We disagree. Neither Baskerville nor Taylor categorically
       held that the degree of obstruction is measured only by the amount of time necessary for a
       peace officer to overcome the defendant’s conduct. The considerations of officer safety that
       were at the heart of our decision in Synnott were not present in Baskerville and Taylor. Those
       considerations are paramount here. There was sufficient evidence for the jury to conclude that
       defendant repeatedly refused Fichtel’s direction to exit her vehicle and that, as a result, Fichtel
       was forced to place his own safety at risk. Pursuant to Synnott, such conduct qualifies as
       obstruction.
¶ 23       For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed.

¶ 24      Affirmed.




                                                    -9-